CM/ECF - U.S. District Court:wvnd                           https://ecf.wvnd.uscourts.gov/cgi-bin/DktRpt.pl?436864937453865-L_1_0-1




                                           U.S. District Court
                               Northern District of West Virginia (Wheeling)
                         CRIMINAL DOCKET FOR CASE #: 5:18-cr-00050-JPB-JPM-2


         Case title: USA v. Hansard et al                                Date Filed: 12/04/2018


         Assigned to: District Judge John Preston
         Bailey
         Referred to: Magistrate Judge James P.
         Mazzone

         Defendant (2)
         Kyuten J. Smith
         also known as
         Mitch

         Pending Counts                             Disposition
         NARCOTICS - SELL, DISTRIBUTE, OR
         DISPENSE
         (1)
         NARCOTICS - SELL, DISTRIBUTE, OR
         DISPENSE
         (2)
         NARCOTICS - SELL, DISTRIBUTE, OR
         DISPENSE
         (4-5)
         MANUFACTURE/DISTRIBUTE IN OR
         NEAR SCHOOL/NARCOTICS
         (8)
         MANUFACTURE/DISTRIBUTE IN OR
         NEAR SCHOOL/NARCOTICS
         (10)
         MANUFACTURE/DISTRIBUTE IN OR
         NEAR SCHOOL/NARCOTICS
         (13-14)
         MANUFACTURE/DISTRIBUTE IN OR
         NEAR SCHOOL/NARCOTICS
         (18-21)
         NARCOTICS - SELL, DISTRIBUTE, OR
         DISPENSE



1 of 3                                                                                                         12/13/2018 9:54 AM
CM/ECF - U.S. District Court:wvnd                               https://ecf.wvnd.uscourts.gov/cgi-bin/DktRpt.pl?436864937453865-L_1_0-1



         (26)

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                             Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                    Disposition
         None



         Plaintiff
         USA                                                 represented by L. Danae DeMasi-Lemon
                                                                            U.S. Attorney's Office - Wheeling
                                                                            PO Box 591
                                                                            Wheeling, WV 26003
                                                                            (304) 234-0100
                                                                            Fax: (304) 234-0111
                                                                            Email: danae.demasi@usdoj.gov
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Retained

                                                                             Stephen L. Vogrin
                                                                             U.S. Attorney's Office - Whg
                                                                             PO Box 591
                                                                             Wheeling, WV 26003
                                                                             (304) 234-0100
                                                                             Fax: (304) 234-0111
                                                                             Email: Stephen.Vogrin@usdoj.gov
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED
                                                                             Designation: United States Attorney


         Date Filed         #   Docket Text
         12/04/2018          1 INDICTMENT w/Forfeiture as to Diego L. Hansard (1) count(s) 1, 28-29, 30, Kyuten
                               J. Smith (2) count(s) 1, 2, 4-5, 8, 10, 13-14, 18-21, 26, Martenez Strong-Edmondson, Jr
                               (3) count(s) 1, 3, 9, 16-17, 22-25, 28-29, Andre Hager (4) count(s) 1, 23, Brandon Suel



2 of 3                                                                                                             12/13/2018 9:54 AM
CM/ECF - U.S. District Court:wvnd                                    https://ecf.wvnd.uscourts.gov/cgi-bin/DktRpt.pl?436864937453865-L_1_0-1



                                (5) count(s) 1, 7, Joshua Ford (6) count(s) 1, 7, Michael L. Forrest, Jr (7) count(s) 1,
                                23-25, 27, Thomas W. Seals, Jr (8) count(s) 1, 6, Tajuan Smith (9) count(s) 1, 11-12,
                                Tiffany Sells (10) count(s) 1, 15, 31. (copy to counsel via email) (nmm) Modified
                                docket text to include Forfeiture language on 12/4/2018 (nmm). (Entered: 12/04/2018)
         12/04/2018          2 *SEALED* Indictment - Unredacted, re 1 Indictment, as to All Defendants.
                               (Attachments: # 1 Grand Jury Docket Sheet) (nmm) (Entered: 12/04/2018)
         12/04/2018          3 MOTION to Seal by USA as to All Defendants. (nmm) (Entered: 12/04/2018)
         12/04/2018          4 ORDER: granting 3 Motion to Seal as to All Defendants. Signed by Magistrate Judge
                               James P. Mazzone on 12/4/2018. (nmm) (Entered: 12/04/2018)
         12/06/2018             Case unsealed as to Diego L. Hansard, Kyuten J. Smith, Martenez Strong-Edmondson,
                                Jr, Andre Hager, Brandon Suel, Joshua Ford, Michael L. Forrest, Jr, Thomas W. Seals,
                                Jr, Tajuan Smith, Tiffany Sells pursuant to arrests. (lmm) (Entered: 12/06/2018)
         12/12/2018        32 NOTICE OF ATTORNEY APPEARANCE L. Danae DeMasi-Lemon appearing for
                              USA. as Co-counsel (DeMasi-Lemon, L. Danae) (Entered: 12/12/2018)



                                                       PACER Service Center
                                                          Transaction Receipt
                                                             12/13/2018 09:51:48
                                    PACER
                                                   ud1808:4270461:4267454 Client Code:
                                    Login:
                                                                           Search        5:18-cr-00050-
                                    Description:   Docket Report
                                                                           Criteria:     JPB-JPM
                                    Billable
                                                   2                       Cost:         0.20
                                    Pages:




3 of 3                                                                                                                  12/13/2018 9:54 AM
  Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 1 of 34 PageID #: 1
                                                                                         FILED
                        UNITED STATES DISTRICT COURT FOR THE       DEC 42018
                         NORTHERN DISTRICT OF WEST VIRGINIA U.S. DISTRICT COURT-
                                                                                    W
                                                                                     HEELING, WV 2
                                                                                                  6003 ND
  UNITED STATES OF AMERICA,


  V.                                               Criminal No.   5 le-a-50
                                                                                     60.1(1A4
  DIEGO L. HANSARD aka RICO,
  KYUTEN J. SMITH aka MITCH,                       Violations:      18 U.S.C. §2
  MARTENEZ STRONG-EDMONDSON,                                        21 U.S.C. § 841(a)(1)
  JR. aka BO,                                                       21 U.S.C. § 841(b)(1)(B)
  ANDRE HAGER aka ANDYMAN,                                          21 U.S.C. § 841(b)(1)(C)
  BRANDON SUEL aka CUZ                                              21 U.S.C. § 846
  JOSHUA FORD aka FATBOY,                                           21 U.S.C. § 856
  MICHAEL L. FORREST, JR. aka FLIP,                                 21 U.S.C. § 860
  THOMAS W. SEALS, JR. aka KB,
  TAJUAN SMITH aka POE and
  TIFFANY SELLS AKA TIFANY SELLS,
              Defendants.



                                         INDICTMENT

The Grand Jury charges that:

                                            COUNT ONE

                         (Conspiracy to Distribute Cocaine Base and Heroin)

       During a period commencing on or about April 6, 2018, and ending on or about September 20,

2018, in Ohio County, within the Northern District of West Virginia, and elsewhere, defendants DIEGO

L. HANSARD aka RICO, KYUTEN J. SMITH aka MITCH, MARTENEZ STRONG-

EDMONDSON, JR aka BO, ANDRE HAGER aka ANDYMAN, BRANDON SUEL aka CUZ,

JOSHUA FORD aka FAT BOY, MICHAEL L. FORREST, JR. aka FLIP, THOMAS W. SEALS,

JR. aka KB, TAJUAN SMITH aka POE, and TIFFANY SELLS AKA TIFANY SELLS, and

others, did knowingly and intentionally combine, conspire, confederate, agree and have a tacit

understanding to violate Title 21, United States Code, Section 841(a)(1). It was a purpose and object of
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 2 of 34 PageID #: 2



the conspiracy to possess with intent to distribute and distribute a mixture and substance containing a

detectable amount of cocaine base, a Schedule II controlled substance, and heroin, a Schedule I

controlled substance; in violation of Title 21, United States Code, Sections 846, and 841(b)(1)(C).
  Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 3 of 34 PageID #: 3



                                           COUNT TWO
                                   (Distribution of Cocaine Base)

       On or about April 12, 2018, in Ohio County, in the Northern District of West Virginia, defendant

KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance, in exchange for $50 in United States currency; in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(C).
   Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 4 of 34 PageID #: 4



                                          COUNT THREE
               (Distribution of Cocaine Base within 1,000 Feet of a Protected Location)

       On or about April 17, 2018, in Ohio County, in the Northern District of West Virginia, defendant

KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance, in exchange for $50 in United States currency; within 1,000 feet of the real property

compromising Jensen Playground; in violation of Title 21, United States Code, Sections 841(a)(1) and

860.
  Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 5 of 34 PageID #: 5



                                          COUNT FOUR

                                   (Distribution of Cocaine Base)

       On or about April 19, 2018, in Ohio County, in the Northern District of West Virginia, defendant

KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of 'cocaine base, a Schedule II

controlled substance, in exchange for $50 in United States currency; in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(C).
   Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 6 of 34 PageID #: 6



                                           COUNT FIVE

                                   (Distribution of Cocaine Base)

       On or about April 25, 2018, in Ohio County, in the Northern District of West Virginia, defendant

KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance, in exchange for $125 in United States currency; in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(C).
  Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 7 of 34 PageID #: 7



                                           COUNT SIX

              (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about May 4, 2018, in Ohio County, in the Northern District of West Virginia, defendant

THOMAS W. SEALS, JR. aka KB, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance, in exchange for $100 in United States currency; within 1,000 feet of the real

property compromising Pulaski Playground; in violation of Title 21, United States Code, Sections

841(a)(1) and 860.
   Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 8 of 34 PageID #: 8



                                           COUNT SEVEN

   (Aiding and Abetting the Distribution of Cocaine Base within 1,000 Feet of a Protected Location)

       On or about May 15, 2018, in Ohio County, in the Northern District of West Virginia, defendant

JOSHUA FORD aka FAT BOY and BRANDON SUEL aka CUZ, aided and abetted by each other,

unlawfully, knowingly, intentionally, and without authority, did distribute a mixture and substance

containing a detectable amount of cocaine base, a Schedule II controlled substance, in exchange for $100

in United States currency within 1,000 feet of the real property compromising Jensen Playground; in

violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1)

and 860.
   Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 9 of 34 PageID #: 9



                                         COUNT EIGHT

              (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about May 15, 2018, in Ohio County, in the Northern District of West Virginia, defendant

KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance, in exchange for $100 in United States currency, within 1,000 feet of the real

property compromising Pulaski Playground; in violation of Title 21, United States Code, Sections

841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 10 of 34 PageID #: 10



                                            COUNT NINE

               (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about May 25, 2018, in Ohio County, in the Northern District of West Virginia, defendant

MARTENEZ STRONG-EDMONDSON, JR. AKA BO did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of cocaine base, a

Schedule II controlled substance, in exchange for $60 in United States currency, within 1,000 feet of the

real property compromising Pulaski Playground; in violation of Title 21, United States Code, Sections

841(a)(1) and 84.1(b)(1)(C).
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 11 of 34 PageID #: 11



                                             COUNT TEN

               (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about May 30, 2018, in Ohio County, in the Northern District of West Virginia, defendant

KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance, in exchange for $40 in United States currency, within 1,000 feet of the real property

compromising Pulaski Playground; in violation of Title 21, United States Code, Sections 841(a)(1) and

860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 12 of 34 PageID #: 12



                                        COUNT ELEVEN

              (Distribution of Cocaine Base within 1,000 Feet of a Protected Location)

       On or about June 18, 2018, in Ohio County, in the Northern District of West Virginia, defendant

TAJUAN SMITH aka POE, did unlawfully, knowingly, intentionally, and without authority, distribute

a mixture and substance containing a detectable amount of cocaine base, a Schedule II controlled

substance, in exchange for $215 in United States currency; within 1,000 feet of the real property

compromising Jensen Playground; in violation of Title 21, United States Code, Sections 841(a)(1) and

860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 13 of 34 PageID #: 13



                                        COUNT TWELVE

              (Distribution of Cocaine Base within 1,000 Feet of a Protected Location)

       On or about June 20, 2018, in Ohio County, in the Northern District of West Virginia, defendant

TAJUAN SMITH aka POE, did unlawfully, knowingly, intentionally, and without authority, distribute

a mixture and substance containing a detectable amount of cocaine base, a Schedule II controlled

substance, in exchange for $100 in United States currency; within 1,000 feet of the real property

compromising Jensen Playground; in violation of Title 21, United States Code, Sections 841(a)(1) and

860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 14 of 34 PageID #: 14



                                         COUNT THIRTEEN

               (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about July 25, 2018, in Ohio County, in the Northern District of West Virginia, defendant

KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance, in exchange for $50 in United States currency, within 1,000 feet of the real property

compromising Pulaski Playground; in violation of Title 21, United States Code, Sections 841(a)(1) and

860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 15 of 34 PageID #: 15



                                       COUNT FOURTEEN

                  (Distribution of Heroin within 1,000 feet of a Protected Location)

       On or about July 25, 2018, in Ohio County, in the Northern District of West Virginia, defendant

KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of heroin, a Schedule I controlled

substance, in exchange for $50 in United States currency, within 1,000 feet of the real property

compromising Pulaski Playground; in violation of Title 21, United States Code, Sections 841(a)(1) and

860.
Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 16 of 34 PageID #: 16



                                         COUNT FIFTEEN

               (Distribution of Cocaine Base within 1,000 Feet of a Protected Location)

       On or about July 27, 2018, in Ohio County, in the Northern District of West Virginia, defendant

TIFFANY SELLS AKA TIFANY SELLS, did unlawfully, knowingly, intentionally, and without

authority, distribute a mixture and substance containing a detectable amount of cocaine base, a Schedule

II controlled substance, in exchange for $50 in United States currency; within 1,000 feet of the real

property compromising Jensen Playground; in violation of Title 21, United States Code, Sections

841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 17 of 34 PageID #: 17



                                         COUNT SIXTEEN

               (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about August 1, 2018, in Ohio County, in the Northern District of West Virginia, defendant

MARTENEZ STRONG-EDMONDSON, JR. aka BO did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of cocaine base, a

Schedule II controlled substance, in exchange for $100 in United States currency, within 1,000 feet of

the real property compromising Pulaski Playground; in violation of Title 21, United States Code,

Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 18 of 34 PageID #: 18



                                         COUNT SEVENTEEN

                     (Distribution of Heroin within 1,000 feet of a Protected Location)

       On or about August 1, 2018, in Ohio County, in the Northern District of West Virginia, defendant

MARTENEZ STRONG-EDMONDSON, JR. aka BO, did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance, in exchange for $100 in United States currency, within 1,000 feet of the

real property compromising Pulaski Playground; in violation of Title 21, United States Code, Sections

841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 19 of 34 PageID #: 19



                                         COUNT EIGHTEEN

               (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about August 9, 2018, at approximately 10:00 a.m., in Ohio County, in the Northern

District of West Virginia, defendant KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of cocaine base, a Schedule II controlled substance, in exchange for $50 in United States currency, within

1,000 feet of the real property compromising Pulaski Playground; in violation of Title 21, United States

Code, Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 20 of 34 PageID #: 20



                                        COUNT NINETEEN

                   (Distribution of Heroin within 1,000 feet of a Protected Location)

       On or about August 9, 2018, at approximately 10:00 a.m., in Ohio County, in the Northern

District of West Virginia, defendant KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, in exchange for $50 in United States currency, within 1,000

feet of the real property compromising Pulaski Playground; in violation of Title 21, United States Code,

Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 21 of 34 PageID #: 21



                                          COUNT TWENTY

               (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about August 9, 2018, at approximately 2:42 p.m., in Ohio County, in the Northern District

of West Virginia, defendant KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of cocaine base, a Schedule II controlled substance, in exchange for $50 in United States currency, within

1,000 feet of the rearproperty compromising Pulaski Playground; in violation of Title 21, United States

Code, Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 22 of 34 PageID #: 22



                                      COUNT TWENTY ONE

                   (Distribution of Heroin within 1,000 feet of a Protected Location)

       On or about August 9,2018, at approximately 2:42 p.m., in Ohio County, in the Northern District

of West Virginia, defendant KYUTEN J. SMITH aka MITCH, did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, in exchange for $50 in United States currency, within 1,000

feet of the real property compromising Pulaski Playground; in violation of Title 21, United States Code,

Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 23 of 34 PageID #: 23



                                     COUNT TWENTY TWO

               (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about August 10, 2018, in Ohio County, in the Northern District of West Virginia,

defendant MARTENEZ STRONG-EDMONDSON, JR. aka BO, did unlawfully, knowingly,

intentionally, and without authority, did distribute a mixture and substance containing a detectable

amount of cocaine base, a Schedule II controlled substance, in exchange for $100 in United States

currency, within 1,000 feet of the real property compromising Pulaski Playground; in violation of Title

21, United States Code, Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 24 of 34 PageID #: 24



                                     COUNT TWENTY THREE

      (Aiding and Abetting the Distribution of Heroin within 1,000 feet of a Protected Location)

       On or about August 10, 2018, in Ohio County, in the Northern District of West Virginia,

defendants MARTENEZ STRONG-EDMONDSON, JR. aka BO, ANDRE HAGER aka

ANDYMAN and MICHAEL L. FORREST, JR. aka FLIP aided and abetted by each other,

unlawfully, knowingly, intentionally, and without authority, did distribute a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance, in exchange for $100 in

United States currency, within 1,000 feet of the real property compromising Pulaski Playground; in

violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1)

and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 25 of 34 PageID #: 25



                                     COUNT TWENTY FOUR

   (Aiding and Abetting the Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about August 14, 2018, in Ohio County, in the Northern District of West Virginia,

defendants MARTENEZ STRONG-EDMONDSON, JR. aka BO and MICHAEL L. FORREST,

JR. aka FLIP, aided and abetted by each other, unlawfully, knowingly, intentionally, and without

authority, did distribute a mixture and substance containing a detectable amount of cocaine base, a

Schedule II controlled substance, in exchange for $50 in United States currency, within 1,000 feet of the

real property compromising Pulaski Playground; in violation of Title 18, United States Code, Section 2,

and Title 21, United States Code, Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 26 of 34 PageID #: 26



                                       COUNT TWENTY FIVE

      (Aiding and Abetting the Distribution of Heroin within 1,000 feet of a Protected Location)

       On or about August 14, 2018, in Ohio County, in the Northern District of West Virginia,

defendants MARTENEZ STRONG-EDMONDSON, JR. aka BO and MICHAEL L. FORREST,

JR. aka FLIP, aided and abetted by each other, unlawfully, knowingly, intentionally, and without

authority, did distribute a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance, in exchange for $50 in United States currency, within 1,000 feet of the real property

compromising Pulaski Playground; in violation of Title 18, United States Code, Section 2, and Title 21,

United States Code, Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 27 of 34 PageID #: 27



                                       COUNT TWENTY SIX

                          (Possession with Intent to Distribute Cocaine Base)

       On or about September 13, 2018, in Ohio County, in the Northern District of West Virginia,

defendant KYUTEN J. SMITH aka MITCH, did unlawfully, knowirigly, intentionally, and without

authority, possess with the intent to distribute 28 grams or more of a mixture and substance containing

a detectable amount of cocaine base, a Schedule II controlled substance; in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(B).
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 28 of 34 PageID #: 28



                                    COUNT TWENTY SEVEN

               (Distribution of Cocaine Base within 1,000 feet of a Protected Location)

       On or about September 14, 2018, in Ohio County, in the Northern District of West Virginia,

defendant MICHAEL L. FORREST, JR. aka FLIP, did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of cocaine base, a

Schedule II controlled substance, in exchange for $100 in United States currency, within 1,000 feet of

the real property compromising Pulaski Playground; in violation of Title 21, United States Code,

Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 29 of 34 PageID #: 29



                                    COUNT TWENTY EIGHT

             (Aiding and Abetting Possession with Intent to Distribute Cocaine Base and

                          Cocaine within 1,000 feet of a Protected Location)

       On or about September 20, 2018, in Ohio County, in the Northern District of West Virginia,

defendants MARTENEZ STRONG-EDMONDSON, JR. aka BO and DIEGO L. HANSARD aka

RICO, aided and abetted by each other, did unlawfully, knowingly, intentionally, and without authority,

possess with the intent to distribute a mixture and substance containing a detectable amount of cocaine

base and cocaine, Schedule II controlled substances, within 1,000 feet of the real property compromising

Pulaski Playground; in violation of Title 18, United States Code, Section 2, and Title 21, United States

Code, Sections 841(a)(1) and 860.
 Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 30 of 34 PageID #: 30



                                      COUNT TWENTY NINE

                       (Aiding and Abetting Possession with Intent to Distribute

                           Heroin within 1,000 feet of a Protected Location)

       On or about September 20, 2018, in Ohio County, in the Northern District of West Virginia,

defendant MARTENEZ STRONG-EDMONDSON, JR. aka BO and DIEGO L. HANSARD aka

RICO, aided and abetted by each other, did unlawfully, knowingly, intentionally, and without authority,

possess with the intent to distribute a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance, within 1,000 feet of the real property compromising Pulaski

Playground; in violation of Title 18, United States Code, Section 2, and Title 21, United States Code,

Sections 841(a)(1) and 860.
4   ;    Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 31 of 34 PageID #: 31



                                                  COUNT THIRTY

                                        (Maintaining Drug-involved Premises)

               During a period commencing on or about April 6, 2018, and ending on or about September 20,

        2018, in Ohio County, within the Northern District of West Virginia, defendant DIEGO L. HANSARD

        aka RICO did knowingly use and maintain a place located at 4335 Jacob Street, Wheeling, West

        Virginia, for the purpose of distributing and using any controlled substance, that is cocaine base and

        cocaine, Schedule II controlled substances and heroin, a Schedule I controlled substance; in violation of

        Title 21, United States Code, Section 856(a)(1) and (b).
Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 32 of 34 PageID #: 32



                                       COUNT THIRTY ONE

                                (Maintaining Drug-involved Premises)

       During a period commencing on or about April 6, 2018, and ending on or about September 20,

2018, in Ohio County, within the Northern District of West Virginia, defendant TIFFANY SELLS

AKA TIFANY SELLS did knowingly use and maintain a place located at 314 South Huron Street,

Wheeling, West Virginia, for the purpose of distributing and using any controlled substance, that is

cocaine base, a Schedule II controlled substances and heroin, a Schedule I controlled substance; in

violation of Title 21, United States Code, Section 856(a)(1) and (b).
0
    Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 33 of 34 PageID #: 33



                                         FORFEITURE ALLEGATION

                                            Controlled Substance Act

           1. Pursuant to Title 21, United States Code, Section 853 and Title 21, United States Code,

    Sections 841, and 856, the government will seek the forfeiture of property as part of the sentence

    imposed in this case; that is, the forfeiture of any property used, or intended to be used, to commit or to

    facilitate the commission of the above referenced offense, and any property constituting, or derived from,

    proceeds obtained directly or indirectly, as a result of such offense, including, but not limited to:

               All that lot or parcel of land, together with its buildings, appurtenances, improvements,

           fixtures, attachments and easements, located at 4335 Jacob Street, Wheeling, West

           Virginia, presently deeded to Diego HANSARD and more particularly described as:

                    Lot Numbered Forty-nine(49), as shown and designated on the Plat of LaGrange Addition
                    to the Town of South Wheeling, now a part of the said City of Wheeling, said lot fronting
                    on the west side of Jacob Street, between Forty-third and Forty-fourth Streets in said city,
                    together with all the buildings and improvements situated thereon.

               All that lot or parcel of land, together with its buildings, appurtenances, improvements,

           fixtures, attachments and easements, located at 314 South Huron Street, Wheeling, West

           Virginia, presently deeded to TIFFANY SELLS AKA TIFANY SELLS and more particularly

    described as:

                                                          Parcel I

                    A certain piece or parcel of land situate on the east side of South Huron Street and south
                    of Ohio street in the City of Wheeling, Ohio County, West Virginia, and being the south
                    ten (10) feet off Lot Numbered Seventeen (17) and the north twenty (20) feet off Lot
                    Numbered Sixteen (16) in William Armstrong's Addition to the said City of Wheeling,
                    the same having a front of thirty (30) feet on the east side of South Huron Street and
                    extending back on hundred and twenty (120) feet to an alley. Together with all and
                    singular, the buildings and improvements situate thereon, and the hereditaments and
                    appurtenances thereunto belonging.


                                                      Parcel II
                    The following described real estate situate in the City of Wheeling, Madison
                    District, Ohio County, West Virginia:
Case 5:18-cr-00050-JPB-JPM Document 1 Filed 12/04/18 Page 34 of 34 PageID #: 34



                 All that said piece or parcel of land, lying and being, situate on the East side of Huron
                 Street and south of Ohio Street, in that part of the City of Wheeling now or formerly
                 called the Seventh Ward, being the North Twenty (20) feet of Lot Numbered Fifteen (15)
                 and the South Ten (10) feet of Lot Numbered Sixteen (16) in William Armstrong's
                 Addition to the City of Wheeling, marking a total front on Huron Street of Thirty (30)
                 feet running East of even width to the alley in the rear One Hundred and twenty (120)
                 feet.

             Pursuant to Title 28, United States Code, Section 2461(c), the government will seek forfeiture

of substitute property up to the value of property subject to direct forfeiture that is not available for

forfeiture on account of any act or omission contemplated by Title 21, United States Code, Section

853(p)(1).

                 Pursuant to Title 21, United States Code, Section 853 and Title 21, United States Code,

Section 841, the government will seek the forfeiture of property as part of the sentence imposed in this

case; that is, the forfeiture of any property used, or intended to be used, to commit or to facilitate the

commission of the above referenced offense, and any property constituting, or derived from, proceeds

obtained directly or indirectly, as a result of such offense, including $1,476 in United States currency.


                                                                      A True Bill,


                                                                        /s/
                                                                      Grand Jury Foteperson




 /s/ WILLIAM J. POWELL
WILLIAM J. POWELL
UNITED STATES ATTORNEY


Stephen L. Vogrin
Assistant United States Attorney
Case 5:18-cr-00050-JPB-JPM Document 3 Filed 12/04/18 Page 1 of 1 PageID #: 77



                      UNITED STATES DISTRICT COURT FOR THE                               FILED
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                       DEC    4 2018
UNITED STATES OF AMERICA,                                                         U.S. DISTRICT COURT-WVND
                                                                                    WHEELING, WV 26003
                      Plaintiff,

V                                                      Criminal No.: 5:18-CR-

DIEGO L. HANSARD, ET AL
               Defendants.

                UNITED STATES' MOTION FOR ORDER TO SEAL

        Now comes the United States of America and William J. Powell, United States Attorney

for the Northern District of West Virginia, by Stephen L. Vogrin, Assistant United States Attorney,

for said District.

        The United States moves the Court to seal this matter. The documents and proceedings in

this matter relate to an ongoing investigation. If the matter is not sealed, the integrity of the

investigation will be compromised.

        WHEREFORE, the United States moves the Court to seal this matter until the arrest of any

defendant upon the charges listed in the indictment.

                                          Memorandum of Law

        "The common law qualified right of access to the warrant papers is committed to the sound

discretion of the judicial officer who issued the warrant. ..the officer may file all or some of the

papers under seal for a stated time or until further order." Baltimore Sun Company v. Goetz, 886

F.2d 60, 65 (4th Cir. 1989).

                                                       Respectfully submitted,

                                                       WILLIAM J. POWELL
                                                       United States Attorney

                                              By:     /s/ Stephen L. Vogrin
                                                      Stephen L. Vogrin
                                               Assistant United States Attorney
Case 5:18-cr-00050-JPB-JPM Document 4 Filed 12/04/18 Page 1 of 1 PageID #: 78



                       UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA Mt                        FILED
UNITED STATES OF AMERICA,                                                              G . w4 2vOF,;;.8003No
                                                                             U.S. DISTRICT COU
                       Plaintiff,                                               WHEELING

V                                                      Criminal No.: 5:18-CR-

DIEGO L. HANSARD, ET AL
               Defendants.


                                         ORDER TO SEAL

       On the 4th day of December, 2018, came the United States of America and William J.

Powell, United Sates Attorney for the Northern District of West Virginia, by Stephen L. Vogrin,

Assistant United States Attorney for said district, and moved the Court to seal this matter for the

reason that lack of sealing would compromise the integrity of an ongoing investigation. It

appearing that the interests of justice will be served, it is accordingly:

        ORDERED that the Clerk of Court seal this matter, including all documents and

proceedings;

        ORDERED that the Clerk of Court shall automatically unseal and place among the public

records the above-styled criminal action upon the arrest of any defendant on the charges listed

in the indictment;

         Notwithstanding this Order to Seal, the clerk is FURTHER ORDERED to send an

electronic copy of the sealed Indictment to the United States Attorney's Office and the United

States Marshals Service.


DATED:


                                                                  . MAZZONE
                                                                  STATES MAGISTRATE JUDGE
Case 5:18-cr-00050-JPB-JPM Document 32 Filed 12/12/18 Page 1 of 2 PageID #: 147



                       UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                        Plaintiff,

 V                                                               Criminal No.: 5:18-CR-50
                                                                 Judge Bailey
 DIEGO L. HANSARD, ET AL
                Defendants.



                       NOTICE OF APPEARANCE OF CO-COUNSEL



        Now comes the United States of America and requests the Court to note the appearance of

 L. Danae Demasi-Lemon, Assistant United States Attorney for the Northern District of West

 Virginia, as co-counsel for the United States in this matter.



                                                                 Respectfully submitted,

                                                                 WILLIAM J. POWELL
                                                                 UNITED STATES ATTORNEY


                                                       By:       /s/ L. Danae Demasi-Lemon
                                                                 L. Danae Demasi-Lemon
                                                                 Assistant United States Attorney
Case 5:18-cr-00050-JPB-JPM Document 32 Filed 12/12/18 Page 2 of 2 PageID #: 148



                                 CERTIFICATE OF SERVICE

        I, L. Danae Demasi-Lemon, Assistant United States Attorney, for the Northern District of

 West Virginia, hereby certify that I electronically filed the foregoing NOTICE OF APPEARANCE

 OF CO-COUNSEL with the Clerk of the Court using the CM/ECF System, which will send

 notification of such filing to counsel for the defendants this 12th day of December, 2018.




                                                              Respectfully Submitted,

                                                              WILLIAM J. POWELL
                                                              United States Attorney



                                                      By:     /s/ L. Danae Demasi-Lemon
                                                              L. Danae Demasi-Lemon
                                                              Assistant United States Attorney
